Citation Nr: 0941594	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  03-24 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 30 percent for posttraumatic stress disorder (PTSD) 
prior to February 2, 2004.  

2.  Entitlement to an initial rating in excess of 50 percent 
disabling for PTSD beginning February 2, 2004.  

3.  Entitlement to an initial rating in excess of 70 percent 
disabling for PTSD beginning June 19, 2007.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


		INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision, which granted 
service connection for PTSD and assigned a 30 percent rating, 
effective May 3, 2001.  

In April 2005, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate 
review.  

An April 2008 rating decision increased the evaluation of his 
PTSD from 30 percent to 50 percent, effective February 2, 
2004.   The same rating decision also increased the 
evaluation of his PTSD from 50 percent to 70 percent, 
effective June 19, 2007.  
The Board notes, with respect to increased ratings, that with 
a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Additionally, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.

In April 2008, the Veteran submitted statements from himself 
and his wife relating to the current severity of his PTSD.  
Although the Veteran did not waive RO review of the "new" 
evidence, the Board finds that these statements are largely 
duplicative of statements received prior to the April 2008 
supplemental statement of the case (SSOC).  As such, the 
Board may proceed.  See 38 C.F.R. §§ 19.37, 20.1304 (2009). 

Furthermore, the Veteran submitted an October 2009 letter 
from his private physician which states that the Veteran is 
under his care for hypertension, anxiety, depression, and 
fatigue, and indicates his course of treatment as well as the 
physician's opinion that the Veteran remains disabled due to 
these disabilities as well as chronic lumbar pain.  Finally, 
the Veteran provided an October 2009 statement which 
indicates that he has been out of work since April 2009 due 
to his PTSD symptoms.  The Veteran submitted a waiver as to 
this newly submitted evidence.  Thus, the Board may proceed.  
See 38 C.F.R. §§ 19.37, 20.1304.  

Because the Veteran is challenging the initial rating 
assigned for PTSD and the record raises assertions that he is 
unemployable because of his service-connected PTSD, the 
determination as to whether he is entitled to TDIU, including 
the effective date for that award, is part and parcel of the 
determination of the initial rating for the PTSD claim.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board 
has jurisdiction over this matter, the claim for TDIU is 
addressed in the Remand portion of the instant decision and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.

Issues not on appeal

In April 2005, the Board denied the Veteran's claims of 
entitlement to increased initial ratings for service-
connected bilateral hearing loss and tinnitus.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2009). 


FINDINGS OF FACT

1.  Prior to February 2, 2004, the Veteran's PTSD symptoms 
manifested by nightmares, flashbacks, hypervigilance, 
exaggerated startle response, depression, diminished 
interest, feelings of worthlessness, occasional panic 
attacks, and poor energy, concentration and sleep.  

2.  As of February 2, 2004, the Veteran's PTSD symptoms 
manifested by a flattened affect, short-term memory problems, 
confusion, depression, lack of motivation, social isolation, 
difficulty sleeping, flashbacks, and experienced panic 
attacks two to three times per week.  

3.  As of June 19, 2007, the Veteran's PTSD symptoms 
manifested by nightmares, flashbacks, hypervigilance, easy 
startle reflex, difficulty sleeping, depression, sporadic 
panic attacks, difficulty with crowds, increased temper, 
decreased memory, and problems with authority figures, as 
well as possible suicidal and/or homicidal ideation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected PTSD prior to February 2, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130 (2009). 

2.  The criteria for a rating in excess of 50 percent for the 
Veteran's service-connected PTSD beginning February 2, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130 (2009). 

3.  The criteria for a rating in excess of 70 percent for the 
Veteran's service-connected PTSD beginning June 19, 2007 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).
With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The Veteran's claim arises from an initially-granted claim of 
service connection for PTSD.  The Court observed that a claim 
of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date. See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2002 satisfied the second and third 
elements under the duty to notify provisions.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, and more recently in Goodwin v. Peake, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Goodwin, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. 
at 484.  Further, the Veteran has neither alleged nor 
demonstrated that he has been prejudiced by defective VCAA 
notice.  Goodwin, 22 Vet. App. at 136; Dunlap, 21 Vet. App. 
at 119.  Regarding the disability rating, VA requested and 
obtained all information from the Veteran to support his 
claim and granted service connection.  There is no indication 
any other evidence exists to support a higher disability 
rating.  Thus, the VCAA's purpose has been effected and any 
error is non-prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

VA examinations with respect to the matter on appeal were 
obtained in May 2001, April 2002, and February 2006.  
38 C.F.R. § 3.159(c) (4).  The Board recognizes that the 
claims file was unavailable and thus not reviewed by the 
examiners.  The Board also notes that an ideal medical 
evaluation provides a history of the Veteran's disabilities, 
a recitation of the complaints, and objective clinical 
findings sufficient to evaluate the Veteran according to the 
approved schedular of criteria for rating a disability.  In 
this regard, and even though the VA examination reports 
reflect that the Veteran's claims file was unavailable for 
the examiners' review, the May 2001, April 2002, and February 
2006 VA medical opinions contain these elements and make 
reference to Global Assessment of Functioning (GAF) scores 
for psychiatric disability, with an explanation of what the 
scores mean.  

While the Veteran's disability has gradually increased in 
severity over time, there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  Furthermore, the Veteran is not 
challenging his current rating but simply contending that he 
is entitled to an higher original disability rating.  
Nevertheless, there is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  See 38 C.F.R. § 4.2 (2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  



II.	Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

The Board reviews the Veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
Veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated as 30 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 from April 
3, 2001 to February 1, 2004.  Again, his rating was increased 
to 50 percent on February 2, 2004 and to 70 percent on June 
19, 2007.  The Veteran contends that he is entitled to a 
higher original evaluation in excess of 30 percent.  With the 
submission of his April 2008 statement, the Veteran also 
appears to contend that he is entitled to higher subsequent 
evaluations in excess of 50 percent as of February 2, 2004 
and 70 percent as of June 19, 2007.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work 
like setting; inability to establish and maintain 
effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 31-40 illustrates "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several work or school, 
family relations, judgment, thinking, or mood (man avoids 
friends, neglects family, and is unable to work; child 
frequently up younger children, is defiant at home, and is 
failing at school)."  

In May 2001, the Veteran submitted to a VA examination 
wherein he reported disruptive memories and flashbacks for 
which he took Prozac.  He was diagnosed with emotional 
problems at that time.  

In support of his claim, the Veteran submitted treatment 
notes from the Vet Center dated from October 2001 to May 
2002.  In the October 2001 treatment note, the Veteran 
reported feeling disruptive emotions, including the inability 
to sleep, nightmares, hypervigilance, and a difficulty 
getting along with his wife.  The treatment notes indicate 
that the Veteran submitted to four additional counseling 
sessions.  It was noted in a February 2002 treatment note 
that the Veteran withdrew from treatment as he felt a 
noticeable reduction of the troubling symptoms.  In a 
February 2002 intake note, the examiner indicated symptoms of 
hypervigilance, intrusive thoughts, flashbacks, and 
heightened startle responses.  The Veteran complained of 
feeling worthless, and having diminished energy, insufficient 
sleep, nightmares, and difficulty concentrating.  He also 
complained of intimacy issues and consistent workplace 
conflicts.  On examination, he was relevant, coherent, and 
alert.  His affect was congruent to content of speech and he 
denied homicidal or suicidal ideation, auditory 
hallucinations, or delusions.  The examiner assessed the 
Veteran with PTSD.  

The Veteran was scheduled for a VA PTSD examination in April 
2002, where he again reported nightmares, flashbacks, 
hypervigilance, exaggerated startle response, depression, 
diminished interest, feelings of worthlessness, and poor 
energy, concentration and sleep.  He reported working as a 
warehouse supervisor and having problems with work 
relationships as he frequently got into arguments with 
coworkers.  At the time, he had been married for thirty years 
and had two sons with whom he had a good relationship.  He 
also reported having a good relationship with his wife's 
family.  Upon examination, the examiner noted that the 
Veteran was dressed casually.  He was cooperative, with a 
neutral mood.  His affect was smiling, with normal speech, 
and no perceptual problems.  His thought processes and 
content were normal.  He had no suicidal or homicidal 
ideation and his insight, judgment, and impulse control were 
fair.  He was diagnosed with PTSD and major depression and 
given a GAF score of 50 for his moderate symptoms and 
isolation.  

A May 2002 letter from Dr. M. G. indicated that the Veteran 
had been under his care for six years and was placed on 
Prozac at that time for PTSD symptoms related to his service.  
The examiner indicated that, despite his psychological 
therapy and medication, the Veteran continued to experience 
decreased affect, poor interaction with peers and family, 
weekly panic attacks, short-term and long-term memory loss, 
diminished concentration, poor motivation, increased social 
isolation, and difficulty maintaining effective social and 
work relationships.  He was diagnosed with PTSD with panic 
attacks and agoraphobia secondary to his service.  

The Veteran also submitted a February 2004 treatment note 
from the Psychotherapy and Counseling Center.  At that time, 
the Veteran had a flattened affect, short-term memory 
problems, confusion, depression, lack of motivation, social 
isolation, difficulty sleeping, flashbacks, and experienced 
panic attacks two to three times per week.  He was assessed 
with PTSD and given a GAF score of 37.  The examiner provided 
that the Veteran's level of disability had deteriorated to at 
least 50 percent disabling.  

In February 2006, the Veteran underwent a VA examination to 
assess the severity of his PTSD.  The examiner noted that the 
claims file was unavailable.  However, she took the Veteran's 
history and noted that he had nightmares, flashbacks, 
hypervigilance, easy startle reflex, difficulty sleeping, 
depression, sporadic panic attacks, difficulty with crowds, 
increased temper, decreased memory, and problems with 
authority figures.  She reported that the Veteran was 
casually dressed, cooperative, and had a depressed mood and 
blunted affect.  His speech, thought processes, and thought 
content were normal, and he exhibited no suicidal or 
homicidal ideation.  His insight, judgment, and impulse 
control were fair.  The examiner assessed the Veteran with 
PTSD and gave him a GAF score of 45.  She indicated that his 
symptoms were moderately severe and noted that he had 
problems at work and in his relationships.  

The Veteran also submitted statements from himself and his 
wife in support of his claim.  In February 2006 and again in 
April 2008, the Veteran indicated that he had difficulty 
controlling his temper while at work.  In a January 2007 
statement, he reported difficulty establishing close 
relationships and increased social isolation.  He reported 
arguing with his wife and sons at that time.  In a June 2007 
statement, he requested help for fear he would injure himself 
or another individual.  His wife submitted a statement in 
April 2008 which provided that the Veteran has a difficult 
time controlling his temper and did not socialize with 
friends and family.  As indicated above, these statements 
were not considered in the April 2008 SSOC and the Veteran 
did not submit a waiver for this "new" evidence.  However, 
the April 2008 statements are largely duplicative of evidence 
submitted prior to the issuance of the April 2008 SSOC.  See 
38 C.F.R. §§ 19.37, 20.1304.  

The Veteran again submitted an October 2009 statement which 
provides that he has been out of work since April 2009 due to 
his PTSD symptoms and indicates that his private physician 
Dr. G. instructed him to stay at home.  He also offered an 
October 2009 letter from his physician, Dr. Giuliano, which 
stated that since April 2009 he has treated the Veteran for 
hypertension, anxiety, depression and fatigue, and provided 
that the Veteran remains disabled due to the listed 
disabilities as well as chronic lumbar pain.  

The Board sympathizes with the Veteran's complaints and 
expects that the symptoms he experiences have impacted his 
life.  However, based upon the foregoing, there is no 
evidence that the Veteran meets the criteria for a disability 
rating in excess of 30 percent rating prior to February 2, 
2004.  The only GAF score associated with the Veteran's PTSD 
claim prior to February 2, 2004 was a GAF score of 50, which 
is on the border of "serious" and "moderate" impairment.  
However, a review of the record reflects that his symptoms at 
that time fell more squarely within the "moderate" range.  
The Veteran did not exhibit suicidal or homicidal ideations, 
severe obsessional rituals, flattened affect, circumstantial 
or stereotyped speech, panic attacks occurring more than once 
a week, impaired abstract thinking, or difficulty maintaining 
effective relationships prior to February 2, 2004.  See 
38 C.F.R. § 4.130.  Instead, the Veteran reported sustaining 
a marriage for over thirty years and maintaining good 
relationships with his sons and his wife's family.  He also 
maintained the same employment as a warehouse supervisor 
despite difficulty controlling his temper.  The Board 
acknowledges that while some of the Veteran symptoms prior to 
February 2, 2004 fall under the 50 percent disability rating, 
the majority fall under the criteria for 30 percent 
disabling.  See 38 C.F.R. § 4.130.  As such, the 
preponderance of the evidence is against a finding that the 
Veteran's symptoms manifest to a level warranting a 50 
percent rating or higher prior to February 2, 2004.  

Beginning with the Veteran's February 2, 2004 treatment note 
from the Psychotherapy and Counseling Center, the Veteran's 
PTSD symptoms had increased in severity.  The evidence shows 
that at that time the Veteran had a flattened affect, 
impaired short-term memory, disturbances of motivation and 
mood, difficulty establishing and maintaining effective work 
and social relationships, and suffered from panic attacks two 
to three times per week.  However, there is no showing that 
he suffered from deficiencies in judgment or thinking, to 
include obsessional rituals interfering with his routine 
activities, suicidal ideation, illogical speech, near-
continuous panic which affected his ability to function 
independently, impaired impulse control, or a neglect of 
personal appearance and hygiene.  The GAF score of 37 
assigned during the February 2004 private psychological 
consultation indicates major impairment in several areas of 
functioning.  While the Board does not disagree that the 
evidence of record indicates that the Veteran's PTSD symptoms 
had increased in severity as of February 2004, the majority 
of the symptoms are congruent with assignment of a 50 percent 
rating do not manifest to a level higher than 50 percent from 
February 2, 2004 through June 18, 2007.  

Finally, the evidence of record does not warrant an increased 
rating in excess of 70 percent beginning June 19, 2007.  The 
RO granted an increased rating as of June 19, 2007 due to the 
statement he submitted which indicated that he needed help 
before he hurt himself or others.  This provides the presence 
of suicidal and/or homicidal ideation for which a 70 percent 
rating, but not higher, was warranted.  While the Veteran has 
exhibited what appears to be suicidal and/or homicidal 
ideation, the evidence of record does not show that, prior to 
or after June 19, 2007, he exhibited a gross impairment in 
his thought process or communication.  In fact, the Veteran 
has submitted a number of statements wherein he clearly 
communicated his present mental condition.  There is also no 
indication that he suffers from delusions or hallucinations, 
has grossly inappropriate behavior, or is a persistent danger 
to himself or others.  In an April 2008 statement, the 
Veteran's wife provided that his social isolation, 
irritability, and temper had increased.  She indicated that 
he becomes upset and she is not sure whether the Veteran will 
start a confrontation.  While this statement shows that the 
Veteran may present a possible danger to others, there is no 
showing that he is an actual, persistent danger of hurting 
another person or himself.  

Again, the Veteran submitted an October 2009 statement which 
provided that his doctor instructed him to stay home due to 
his PTSD symptoms and thus forced him to have been out of 
work since April 2009.  He submitted an October 2009 letter 
from Dr. G. to support this contention.  However, the letter 
is silent as to any indication that the Veteran is totally 
disabled and unable to maintain gainful employment due to 
PTSD.  It states that the Veteran has been treated for 
hypertension, anxiety, depression and fatigue, and indicates 
that he has been disabled due to these conditions since April 
2009.  As for the Veteran's assertions, hearsay medical 
evidence does not constitute competent medical evidence.  
Warren v. Brown, 6 Vet. App. 4 (1993).  See also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) ("What a physician said, 
and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence").  Nevertheless, the schedular criteria for 70 
percent disabling provide for deficiencies in work due PTSD 
symptoms.  Neither the Veteran nor his physician indicates 
that he has total occupational impairment.  Instead, the 
Veteran provides that his physician is trying different 
medications to help his disabilities.  As such, an increased 
rating in excess of 70 percent disabling is not warranted 
beginning June 19, 2007.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  However, as described above 
there is no evidence that would warrant a rating in excess of 
30 percent prior to February 2, 2004, a rating in excess of 
50 percent as of February 2, 2004, or a rating in excess of 
70 percent any time after June 19, 2007.  
Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009); Barringer v. 
Peak, 22 Vet. App. 242 (2008)(noting that the issue of an 
extra-schedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required. 
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  A 
higher rating is provided for certain manifestations of his 
PTSD disability but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disabilities the criteria to 
assess social and occupational impairment.  Moreover, the 
evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization.  While the 
Veteran has indicated that his disability affects his 
employment, such interference is considered in the 
application of the regular scheduler standards.  In the 
absence of any additional factors, the RO's failure to refer 
this issue for consideration of an extra-schedular rating was 
correct.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an original disability evaluation in excess of 
30 percent for PTSD prior to February 2, 2004 is denied.  

Entitlement to an initial rating in excess of 50 percent for 
PTSD beginning February 2, 2004 is denied.

Entitlement to an initial rating in excess of 70 percent for 
PTSD beginning June 19, 2007 is denied.  

REMAND

The Veteran has raised the issue of TDIU.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a 
veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The Court has held that, when evidence of 
unemployability is presented in cases such as this, the issue 
of whether TDIU will be assigned should be handled during the 
determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected. 
 See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In 
Rice, the Court determined that there is no freestanding 
claim for TDIU.  Id. at 451. 

The Board has determined that further action by the RO is 
necessary prior to disposition of the claim.  Therefore, this 
aspect of the Veteran's initial claim for compensation 
benefits should be addressed on remand.  That is, the AOJ 
should address whether TDIU is warranted either on a 
schedular or extraschedular basis.  With regard to whether 
TDIU is warranted on an extraschedular basis, the RO would 
have to refer the matter to the Director of Compensation and 
Pension.  38 C.F.R. § 4.16(b).

As this matter is being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the Veteran with notice that meets all due process 
requirements, including those addressed by recent cases from 
the Court.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied with and 
satisfied, with respect to whether the Veteran 
is entitled to TDIU. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After the notice above has been provided 
and after undertaking any other development 
deemed appropriate, to include ordering a VA 
examination, the RO should then adjudicate the 
claim for TDIU.  The Veteran should be 
notified of the decision and afforded the 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


